Citation Nr: 0605621	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the left thigh, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the right thigh, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran served on active duty from August 1967 to August 
1969 and from January 1981 to September 1995.  

The Board notes at the outset that the veteran was 
dishonorably discharged from service in September 1995 
following his guilty plea to multiple charges of cocaine 
distribution at a July 1992 Court Martial.  A July 1997 VA 
administrative decision determined that the veteran would 
have been eligible for discharge under conditions other than 
dishonorable for the period from January 1981 to January 
1989, but that the remainder of his service was dishonorable, 
therefore precluding entitlement to benefits.  

Because the gunshot wound sustained by the veteran occurred 
in September 1981, during a period of service characterized 
as "other than dishonorable," he was granted service 
connection for a gunshot wound to the bilateral thighs in a 
January 1997 rating decision.  A 10 percent rating was 
assigned.  The veteran was subsequently granted a 10 percent 
rating for each thigh in a February 1998 rating decision.

The RO denied the veteran's claim of entitlement to an 
increase in the disability rating assigned his gunshot wound 
residuals to the bilateral thighs in an August 2001 rating 
decision.  In December 2002, the veteran submitted what was 
styled as a "notice of disagreement" with the August 2001 
rating decision.  Because this correspondence from the 
veteran was not received within the one-year time period 
allowed to file a notice of disagreement, the RO treated the 
veteran's December 2002 letter as a new increased rating 
claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2005).
  
The May 2003 rating decision subsequently denied the veteran 
an increased rating for his gunshot wound residuals.  The 
veteran duly perfected an appeal of that decision.

The veteran revoked the power of attorney of his former 
representative in June 2003.  He has elected to proceed 
unrepresented.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a gunshot 
wound to the left thigh are manifested by pain and difficulty 
with heavy lifting and prolonged standing.

2.  The veteran's service-connected residuals of a gunshot 
wound to the right thigh are manifested by pain and 
difficulty with heavy lifting and prolonged standing.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a gunshot wound to the left thigh 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5314 (2005).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a gunshot wound to the right thigh 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5315 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected gunshot wound residuals to the bilateral thighs.  
He essentially contends that the symptomatology associated 
with this condition is worse than that contemplated by the 
currently-assigned 10 percent ratings.

Because each of the veteran's gunshot wound residuals concern 
the same regulations and medical evidence, and relate to 
complimentary anatomical areas, the Board will discuss each 
claim in common discussion.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the January 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in March 
2004 which was specifically intended to address the 
requirements of the VCAA.  The March 2004 letter from the RO 
specifically notified the veteran that to support an 
increased rating claim, "the evidence must show that your 
service-connected condition has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the March 2004 letter instructed the veteran to 
"[c]omplete, sign and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information for any 
private doctors who have treated you" (emphasis in 
original).  With respect to VA medical records, the March 
2004 letter advised the veteran to "[g]ive us the name and 
location of any VA or military facility where you received 
medical care, and the approximate dates of care, on the 
enclosed VA Form 21-4138, Statement in Support of Claim" 
(emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  
In the instant case, the veteran was provided with VCAA 
notice via the March 2004 VCAA letter.  He was then provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice(s).  
In the nearly two years following the March 2004 letter, no 
additional evidence or information from the veteran has been 
forthcoming.  Thus, the Board finds that there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice 
in the instant case. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records and the 
report of an April 2003 VA examination.  The veteran has not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a personal hearing if he so desired.  The veteran indicated 
in his substantive appeal that he did not want a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

General considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2005).

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring.  The objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2005).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2005).

Assignment of diagnostic code 

The veteran's left thigh gunshot wound residuals are 
currently rated on the basis of injury to muscle group XIV 
(Diagnostic Code 5314); his right thigh gunshot wound 
residuals are currently rated on the basis of injury to 
muscle group XV.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The medical evidence of record indicates that the veteran's 
in-service gunshot wound was caused by a .22 caliber bullet 
which entered through the left lateral anterior thigh, exited 
through the left medial thigh, and reentered the veteran's 
right medial thigh.  Given the bullet's track through the 
veteran's thighs, the Board believes that Diagnostic Code 
5314 is appropriate to rate the veteran's left thigh gunshot 
wound residuals, as this diagnostic code evaluates injury to 
muscle group XIV, which includes the anterior thigh muscles.  
Diagnostic Code 5315 is appropriate for the right thigh, as 
only the mesial thigh muscles appear to be involved on the 
right side.

Accordingly, the Board can identify no basis on which to 
change the diagnostic codes currently assigned to the 
veteran's gunshot wound residuals of the bilateral thighs, 
and the veteran has not suggested another diagnostic code.  
The Board will therefore continue to rate these disabilities 
under Diagnostic Code 5314 and Diagnostic Code 5315 
respectively.

Specific schedular criteria

Diagnostic Code 5314 deals with Muscle Group XIV function and 
provides the following levels of disability:

40% Severe;

30% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5314 (2005).



Diagnostic Code 5315 deals with Muscle Group XV function and 
provides the following levels of disability:

30% Severe;

20% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5315 (2005).

Analysis

Schedular rating

The veteran's service-connected gunshot wound residuals to 
the bilateral thighs disability is rated as 10 percent 
disabling for the left thigh under 38 C.F.R. § 4.73, 
Diagnostic Code 5314, and 10 percent disabling for the right 
thigh under 38 C.F.R. § 4.73, Diagnostic Code 5315.  Under 
the VA rating schedule, a 10 percent rating is assigned under 
each diagnostic code when the disability is moderate in 
nature; a higher disability rating is assigned when the 
disability is moderately severe.

The Board observes in passing that the words " moderate" and 
" moderately severe" are not defined in the VA Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2005).   Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.

As set forth in the law and regulations section above, a 
moderately severe injury includes objective findings of loss 
of deep fascia, muscle substance or normal firm resistance of 
the muscles or diminished strength and endurance.  The April 
2003 VA examiner indicated that strength in the veteran's 
quadriceps and hamstrings was 5/5 and that sensation was 
intact throughout the lower extremities.  There was also no 
finding of muscle loss or atrophy.  While pain on prolonged 
standing was indicated, the examiner noted the veteran was 
"certainly able to work and could work a full-time job." 

A moderately severe muscle injury also includes findings of 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  The veteran's medical records 
beginning in service and continuing to the present time fail 
to note any debridement or infection associated with a 
gunshot wound.  These records are also negative for sloughing 
of soft parts and intermuscular scarring.  As noted above, 
the April 2003 VA examiner found muscle strength in the 
veteran's thighs to be 5/5 without any mention of atrophy.  
Service medical records also reflect no fracture associated 
with the wound, and reveal that no inpatient treatment was 
required.  The veteran's complaints following the injury were 
limited to sporadic reports of thigh pain for which he was 
placed on profile with instruction to avoid running or 
marching long distances.

The Board also finds it significant that the veteran has 
apparently not received any recent treatment from a medical 
professional for his gunshot wound residuals.  While he 
reports regular thigh pain and difficulty with heavy lifting 
and prolonged standing, treatment has been limited to over-
the-counter pain medication such as Ibuprofen.  Indeed, the 
only medical evidence presented in association with the 
current appeal is the report of the April 2003 VA 
examination.  The veteran has not pointed to any other 
treatment records.

Because the veteran has full strength in the quadriceps and 
hamstring muscles, has no muscle wasting or atrophy, and has 
not required regular treatment for his gunshot wound 
residuals, a moderately severe muscle injury has not been 
demonstrated.  A disability rating in excess of the currently 
assigned 10 percent for each lower extremity is therefore not 
warranted under the VA rating schedule.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005).  See DeLuca, supra.

In this case, although there is evidence that the veteran 
experiences pain associated with his service-connected 
bilateral thigh disability (particularly with heavy lifting 
or prolonged standing), there is no objective evidence of 
significant limited movement or other functional loss 
associated therewith.  As noted above, the April 2003 VA 
examiner described strength in both thighs as 5/5, without 
report of muscle loss.  Although a sit-down job was 
recommended, the examiner noted that the veteran was able to 
work full-time.  For these reasons, the Board believes that 
the veteran is adequately compensated for such minimal or 
mild symptomatology with the currently assigned 10 percent 
ratings for each thigh.  No additional compensation for 
functional loss under 38 C.F.R. §§ 4.40 and 4.45 is warranted 
based on the objective medical evidence of record.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected gunshot wound residuals.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).  If the veteran 
wishes to have the RO consider the matter of an 
extraschedular rating or ratings, he should contact the RO.


ORDER

Entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the left thigh is denied.

Entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the right thigh is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


